
	
		II
		111th CONGRESS
		2d Session
		S. 3180
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2010
			Mr. LeMieux (for
			 himself, Mr. Hatch,
			 Mr. Sessions, Mr. Wicker, and Mr.
			 Cochran) introduced the following bill; which was read twice and
			 referred to the Committee on Commerce,
			 Science, and Transportation
		
		A BILL
		To prohibit the use of funds for the termination of the
		  Constellation Program of the National Aeronautics and Space Administration, and
		  for other purposes.
	
	
		1.Prohibition on use of funds
			 for termination of Constellation Program of the National Aeronautics and Space
			 Administration
			(a)Reaffirmation
			 of prohibitionThe National
			 Aeronautics and Space Administration shall comply with the provisions of the
			 first proviso under the heading exploration under the heading
			 National Aeronautics and
			 Space Administration in the Science Appropriations Act
			 (title III of division B of Public Law 111–117; 123 Stat. 3147), relating to a
			 prohibition on the use of funds for the termination or elimination of any
			 program, project, or activity of the architecture of the Constellation Program
			 of the National Aeronautics and Space Administration.
			(b)LimitationThe provisions of section 1341 of title 31,
			 United States Code (commonly referred to as the Anti-Deficiency
			 Act), may not be utilized as a basis for the termination or elimination
			 of any contract, program, project, or activity of the Constellation Program of
			 the National Aeronautics and Space Administration.
			(c)Comptroller
			 General reportNot later than 180 days after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a report on the Constellation Program of the National
			 Aeronautics and Space Administration. The report shall set forth a description
			 and assessment by the Comptroller General of the contracts, programs, projects,
			 or activities of the Constellation Program, if any, that are contrary to law or
			 are experiencing waste, fraud, or abuse.
			(d)Current shuttle
			 manifest flight assuranceThe Administrator of the National
			 Aeronautics and Space Administration shall take all actions necessary to ensure
			 shuttle launch capability, including not terminating any contractor support
			 that will limit or impair the launching of, at a minimum, the payloads
			 manifested for the shuttle as of the date of the enactment of this Act.
			
